Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/02/2021 has been entered.
Response to Amendments
The Amendment filed 4/02/2021 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Drawings have overcome each objection previously set forth in the Final Office Action mailed 2/02/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the retention arm" in line 21.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 11 to recite “the advancement arm” such that line 21 recites “one or more ribs of the advancement arm contact the one or more retention arms.” 
Claims 12-15 are rejected by virtue of their dependency on claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erskine (U.S Patent No 6,582,402).
Regarding claim 1, Erskine discloses a safety catheter insertion device configured to automatically retract a needle cannula following insertion of a catheter assembly and to inhibit release of the catheter assembly from the safety catheter insertion device until the needle cannula has been automatically retracted for the purpose of inhibiting inadvertent needle sticks, the safety catheter insertion device comprising: a needle assembly including a needle cannula (needle 20, Fig. 9) having a sharpened distal tip (see Fig. 9) and a proximal end operably coupled to a needle hub (needle hub 321, Figure 9); a needle housing assembly (barrel 330, Figure 9) configured to selectively house the sharpened distal tip of the needle assembly in a proximal position (Col. 6, lines 1-5), the needle housing assembly (barrel 330, Fig. 9) defining one or more retention arms (latch 350 and shoulders 331, Fig. 9) extending at an angle outwardly from an interior surface of the needle housing assembly (see Examiner Annotated Fig. 1 below; Examiner is interpreting from to mean with respect to), the one or more retention arms constructed of a resilient material (as indicated by how latch 350 is urged toward the needle hub 321 when pigtail 361 passes over it therefore at least latch 350 is constructed of  a resilient material; col. 6, lines 1-5) naturally biased (see original position of latch 350 in Fig. 10) away from the interior surface of the needle housing assembly (see Examiner Annotated Fig. 1 below); a spring (spring 40, Figure 9) positioned between the needle hub (needle hub 21, Fig. 9) and the needle housing (barrel 330, Fig. 9) 

    PNG
    media_image1.png
    358
    359
    media_image1.png
    Greyscale


	Regarding claim 3, Erskine discloses all of claim 2 as previously discussed. Erskine further discloses the one or more retention arms (at least shoulders 331, Fig. 13) of the needle housing assembly (barrel 330, Fig. 9) are biased towards engagement with the one or more tabs (abutments 355, Fig. 13) of the needle hub (col. 5, lines 56-60). 
	Regarding claim 4, Erskine discloses all of claim 3 as previously discussed. Erskine further discloses the one or more tabs (pigtail 361, Fig. 9) of the advancement arm (latch actuator 350, Figs. 9-10) shift the one or more retention arms (latch 350 and shoulders 331, Fig. 9) of the needle housing assembly (barrel 330, Figs. 9) against their natural bias (original position prior to being urged toward needle hub 321) away from engagement (col. 6, lines 1-5) with the one or more tabs of the needle hub (abutments 355, Fig. 13). 
Regarding claim 6, Erskine discloses all of claim 1, as previously discussed. Erskine further discloses the spring mechanism is a 20compression spring (spring 40, Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Erskine (U.S Patent No. 6,582,402) as applied to claim 1 above, and further in view of an alternate embodiment of Erskine (U.S Patent No. 6,582,402) or alternatively further in view of Wilson et al. (US 2011/0071469). 

 In an alternate embodiment, Erskine teaches that in the second position (Fig. 8), 15interaction between the one or more retention arms (foot 252, Fig. 8) of the needle housing assembly (barrel 230, Fig. 8) and the advancement arm (rails 269, Fig. 8) inhibit further shifting of the advancement arm relative to the needle housing assembly. It is clear in Figure 8 that the advancement arm (rail 269, Fig. 8) could not shift back proximally, due to the obstruction by the retention arm (latch 250, Fig. 8) in the advancement arm’s path. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of figures 9 and 10 of Erskine to include the latch 350 returning to its original position following the passage of pigtail 361 which would obstruct latch actuator from shifting back proximally as taught by the embodiment of Fig. 8 of Erskine. Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009 and. 
Additionally, Wilson et al. discloses a locking mechanism that prevents the needle cannula from being retracted after extension. Retention arms (resilient legs 66, Fig. 13) of the needle housing assembly (housing 12, Fig. 1) interact with a shaft (shaft 16, Fig. 13), that moves proximally as the needle is retracted, the retention arms (resilient legs 66, Fig. 13) deforming as the shaft passes through and then snapping back towards their natural bias following passage of the shaft (Paragraph 0110, lines 3-6; Figure 13; 66). This forms a locking mechanism preventing the cannula from being extended or exposed after retraction. 
. 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Erskine (U.S Patent No. 6,582,402) as applied to claim 1 above, and further in view of an alternate embodiment of Erskine (U.S Patent No. 6,582,402).
Regarding claim 7, Erskine teaches all of claim 1 as previously discussed. However, Erskine does not disclose a catheter hub coupling portion of the advancement arm includes an abutment plate and hub grip shaped and sized to closely conform to an outer diameter of a catheter hub of the catheter assembly. 
In an alternate embodiment of Erskine, shown in Figure 2, Erskine discloses the catheter hub coupling portion of the advancement arm (shoulder 62, Fig. 2) includes an abutment plate and hub grip shaped and sized to closely conform to an outer diameter of a catheter hub (catheter hub 11; Col. 4, lines 43-47) of the catheter assembly (Figures 1 and 2). The abutment plate is considered to be the proximal surface of the hub coupling portion (Figure 2; 62) which contacts the catheter hub. The hub grip is considered to be the semi-circular portion of the hub coupling portion (Figure 2; 62). See Examiner Annotated Fig. 2 below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Figures 9 and 10 to include the abutment plate and hub grip taught in Figure 2 to the end of latch actuator 360. One of ordinary skill in the art would have been motivated to make this modification to provide an alternate means of attachment between the advancement arm and catheter hub. Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.



    PNG
    media_image2.png
    358
    474
    media_image2.png
    Greyscale

Regarding claim 8, Erskine discloses all of claim 1, as previously discussed. However Erskine does not disclose the catheter hub coupling portion of the advancement arm includes a hub retention clip.
An embodiment of Erskine teaches that the catheter hub coupling portion of the advancement arm (latch actuator 260 and rails 269, Fig. 7 and Fig. 15) includes a hub retention clip (bulbous distal tip 201, Figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the catheter insertion device of Erskine’s embodiment of Figures 9-10 with the catheter hub coupling portion of Erskine’s alternate embodiment by replacing hub coupling portion (where latch actuator 360 connects to catheter hub 11 shown in Fig. 9) with hub coupling portion 201 (Figure 15). One of ordinary skill in the art would have been motivated to make this modification for the purpose of allowing for automatic release of the catheter hub following needle retraction, eliminating unnecessary and cumbersome steps for the physician (col. 5, lines 30-52). Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.

Regarding claim 9, Erskine teaches the combination of claim 8, as previously discussed and that contact between the hub retention clip (bulbous distal tip 201, Fig. 15) and a catheter hub (catheter hub 211, Fig. 15) of the catheter assembly is maintained by the passage of the needle 10cannula through a portion of the hub retention clip (Col. 5, lines 44-50).
Regarding claim 10, Erskine teaches the combination of claim 9, as previously discussed and that the withdrawal of the needle cannula (needle 20, Fig. 15) to the proximal position enables a natural bias (rails 269, Fig. 15) of the hub retention clip (bulbous distal tip 201, Figure 15) to shift the hub retention clip away from the catheter hub (catheter hub 211, Fig. 15; Col. 5, lines 44-50). 
Allowable Subject Matter
Claims 11-15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with regards to claim 1 and its dependents in the Remarks dated 4/02/2021 have been considered, but are not persuasive.
Regarding claim 1, the applicant argued that the cited references Erskine and Wilson fail to disclose or suggestion claim 1 as current amended. The Examiner reasons that claim 1 as amended is anticipated by Erskine. The needle housing assembly defining one or more retention arms (latch 350, Fig. 10) extending at an angle outwardly from an interior surface of the needle housing assembly (see Examiner Annotated Fig. 1 above), the one or more retention arms (latch 350, Fig. 10) constructed of a resilient material (as indicated by how latch 350 is urged toward the needle hub 321 when pigtail 361 passes over it therefore at least latch 350 is constructed of a resilient material; col. 6, lines 1-5) naturally biased away (see the original position of latch 350 in Fig. 10) from the interior surface of the needle housing assembly. In response to the applicant’s argument that the outer surface of Erskine’s needle hub 321 is being construed as the inner surface, the examiner clarifies that claim 1 does not claim that the retention arm is affixed to the interior surface of the needle housing. Claim 1 recites “the needle housing assembly defining one or more retention arms extending at an angle outwardly from an interior surface of 
Regarding claim 11, the applicant argued that the cited references Erskine and Wilson fail to disclose or suggestion claim 1 as current amended. The Examiner agrees that prior art does not suggest “wherein in the first position one or more ribs of the advancement arm contact the one or more retention arms of the needle housing assembly to inhibit premature movement of the one or more retention arms relative to the interior surface of the needle housing assembly” and therefore claim 11 and its dependents have been indicated allowable if amended to overcome the 112(b) rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783